Citation Nr: 1030377	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-13 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a venous disorder, to 
include peripheral vascular disease, to include as secondary to 
diabetes mellitus and Agent Orange exposure.

2.  Entitlement to service connection for posttraumatic stress 
disorder.

3.  Entitlement to service connection for hypertension, to 
include as secondary to posttraumatic stress disorder, diabetes 
mellitus, and Agent Orange exposure.

4.  Entitlement to service connection for a heart disorder, to 
include as secondary to hypertension.

5.  Entitlement to service connection for a dental and gum 
disorder, to include as secondary to diabetes mellitus and Agent 
Orange exposure.

6.  Entitlement to an increased evaluation for service-connected 
diabetes mellitus, type 2, currently evaluated as 20 percent 
disabling.

7.  Entitlement to an initial compensable evaluation for right 
eye macular cyst.

8.  Entitlement to an initial evaluation in excess of 10 percent 
for right upper extremity peripheral neuropathy.

9.  Entitlement to an initial evaluation in excess of 10 percent 
for left upper extremity peripheral neuropathy.

10.  Entitlement to an initial evaluation in excess of 10 percent 
for right lower extremity peripheral neuropathy.

11.  Entitlement to an initial evaluation in excess of 10 percent 
for left lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 
1971.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Lincoln, 
Nebraska (RO).

The issues of entitlement to service connection for posttraumatic 
stress disorder (PTSD), hypertension, a heart disorder, and a 
dental and gum disorder are addressed in the Remand portion of 
the decision below and are remanded to the RO.


FINDINGS OF FACT

1.  The preponderance of the medical evidence of record does not 
show that the Veteran's currently diagnosed venous disorder is 
related to military service or a service-connected disability.

2.  The medical evidence of record shows that the Veteran's 
diabetes mellitus is manifested by symptoms requiring an oral 
hypoglycemic agent and a restricted diet.

3.  The Veteran's right eye macular cyst is manifested by 
corrected right eye visual acuity of 20/25 at distance.

4.  The medical evidence of record shows that the Veteran's right 
upper extremity peripheral neuropathy is manifested by mild 
incomplete paralysis.

5.  The medical evidence of record shows that the Veteran's left 
upper extremity peripheral neuropathy is manifested by mild 
incomplete paralysis.

6.  The medical evidence of record shows that the Veteran's right 
lower extremity peripheral neuropathy is manifested by moderate 
incomplete paralysis.

7.  The medical evidence of record shows that the Veteran's left 
lower extremity peripheral neuropathy is manifested by moderate 
incomplete paralysis.


CONCLUSIONS OF LAW

1.  A vascular disorder was not incurred in, or aggravated by, 
active military service and may not be presumed to have been so 
incurred, to include as due to Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).

3.  The criteria for an initial compensable evaluation for right 
eye macular cyst have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.79.

4.  The criteria for an initial evaluation in excess of 10 
percent for right upper extremity peripheral neuropathy have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8515 (2009).

5.  The criteria for an initial evaluation in excess of 10 
percent for left upper extremity peripheral neuropathy have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8515 (2009).

6.  The criteria for an initial evaluation of 20 percent for 
right lower extremity peripheral neuropathy have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2009).

7.  The criteria for an initial evaluation of 20 percent for left 
lower extremity peripheral neuropathy have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Prior to initial adjudication, letters dated in September 2008, 
January 2009, and March 2009, satisfied the duty to notify 
provisions with respect to the various claims decided herein.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to the Veteran's initial evaluation 
claims, in cases in which service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2009).

While the Veteran was not provided with a letter notifying him of 
the criteria that must be satisfied for entitlement to an 
increased evaluation for diabetes mellitus, the full text of the 
relevant diagnostic codes was provided to the Veteran in an 
October 2009 statement of the case.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Accordingly, the Board finds that the 
Veteran was supplied with information sufficient for a reasonable 
person to understand what was needed.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  Importantly, the Veteran's diabetes 
mellitus claim was re-adjudicated in December 2009, after he had 
been provided with the relevant diagnostic codes.  See Vazquez-
Flores, 22 Vet. App. at 46; See also Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006) (finding the Board had erred by relying 
on various post-decisional documents for concluding adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the appellant, the 
Court of Appeals for Veterans Claims nonetheless determined the 
evidence established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claims, and therefore found the error harmless).

The Veteran's service treatment records, service personnel 
records, VA medical treatment records, and indicated private 
medical records have been obtained.  VA examinations sufficient 
for adjudication purposes were provided to the Veteran in 
connection with the claims decided herein.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 
896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007) (holding that although Veterans Claims 
Assistance Act notice errors are presumed prejudicial, reversal 
is not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication).

Venous Disorder

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by a 
service connected disability or (b) aggravated by a service 
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 
(1995) (en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  
The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and diabetes mellitus (Type 2).  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309.

In this case, the Veteran claims that he developed a vascular 
disorder as the result of exposure to Agent Orange.  The evidence 
of record shows that the Veteran served in the Republic of 
Vietnam, and therefore is presumed to have been exposed to an 
herbicide agent.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
Nevertheless, the medical evidence of record does not show a 
current diagnosis of a presumptive disorder under 38 C.F.R. § 
3.309(e).  Accordingly, presumptive service connection for a 
vascular disorder based on exposure to herbicides is not 
warranted.

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The United States Court of Appeals for Veterans Claims 
has specifically held that the provisions of Combee are 
applicable in cases involving Agent Orange exposure.  McCartt v. 
West, 12 Vet. App. 164, 167 (1999).

The Veteran's service treatment records are negative for any 
diagnosis of a venous disorder, to include peripheral vascular 
disease.  After separation from military service in 1971, a May 
2008 VA outpatient medical report addendum gave an impression of 
atherosclerotic vascular disease.

A July 2008 VA outpatient medical report stated that the Veteran 
complained of peripheral edema.  After physical examination, the 
impression was peripheral edema.  The medical evidence of record 
shows that lower extremity edema has been consistently diagnosed 
since July 2008.


An October 2008 VA fee-based diabetes mellitus examination report 
stated that on physical examination, the Veteran had mildly 
reduced pulses but there was no evidence of peripheral edema.  
The diagnosis was peripheral vascular disease and the examiner 
opined that the "onset of the condition is deemed to be a 
complication of the [V]eteran's diabetes in relation to the 
diabetes onset."

A February 2009 VA peripheral nerves examination report stated 
that the Veteran complained of circulatory problems in both feet 
which began within the previous year.  After a review of the 
Veteran's specific symptoms, the examiner stated that the Veteran 
was "not describing any claudication type symptoms, nor is he 
demonstrating any other evidence of peripheral vascular 
disease."  After physical examination, the diagnosis was 
diabetic peripheral neuropathy of the bilateral lower 
extremities.  The examiner opined that the Veteran was "not 
describing evidence of peripheral vascular disease that would be 
due to or a result of his diabetic condition."

An August 2009 VA arteries and veins examination report stated 
that the Veteran complained of ongoing significant edema to the 
bilateral lower legs and feet.  He denied any symptoms of loss of 
proprioception and was not taking any medication for a peripheral 
arterial disease.  The Veteran reported that he was taking 
prescription medication for his bipedal edema.  The Veteran 
denied claudication type symptoms and reported that he had not 
undergone any previous vascular studies nor was there any medical 
evidence that the Veteran had a previous or current diagnosis of 
peripheral arterial disease.  After physical examination and 
diagnostic testing, the diagnosis was bipedal edema.  The 
examiner opined that the Veteran had "significant bipedal 
edema" but "demonstrate[d] no symptoms of claudication, or 
other evidence of peripheral vascular/peripheral arterial 
disease."  The examiner also stated that "the [V]eteran does 
have significant bipedal edema, which is the result of venous 
insufficiency, which is not considered to be due to, a result of, 
or aggravated by his service-connected diabetes mellitus."

A November 2009 VA outpatient medical report gave assessments of 
cellulitis of the lower legs, stasis dermatitis with inflammation 
and ulceration, and peripheral edema.  The report stated that the 
Veteran was "advised this process [was] NOT related to [A]gent 
[O]range but venous stasis."

The preponderance of the medical evidence of record does not show 
that the Veteran's currently diagnosed venous disorder is related 
to military service or a service-connected disability.  The 
Veteran's service treatment records are negative for any 
diagnosis of a venous disorder.  While the medical evidence of 
record shows that the Veteran has a current diagnosis of bipedal 
edema, there is no medical evidence that this disorder was 
diagnosed prior to May 2008, approximately 37 years after 
separation from military service.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide evidence 
which demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

In addition, the preponderance of the medical evidence of record 
does not relate the Veteran's currently diagnosed venous disorder 
to military service or a service-connected disability.  The 
medical evidence of record which discusses the etiology of the 
Veteran's currently diagnosed venous disorder are the October 
2008 VA fee-based diabetes mellitus examination report, the 
February 2009 VA peripheral nerves examination report, the August 
2009 VA arteries and veins examination report, and the November 
2009 VA outpatient medical report.  The February 2009 VA 
peripheral nerves examination report stated that the Veteran did 
not have a vascular disorder which was related to his 
service-connected diabetes mellitus.  The August 2009 VA arteries 
and veins examination report stated that the Veteran's vascular 
disorder was not caused or aggravated by his service-connected 
diabetes mellitus.  The November 2009 VA outpatient medical 
report stated that the Veteran's vascular disorder was not 
related to exposure to Agent Orange.

The only medical evidence of record which relates the Veteran's 
vascular disorder to military service or a service-connected 
disability is the October 2008 VA fee-based diabetes mellitus 
examination report.  That report stated that the Veteran's 
vascular disorder was related to his service-connected diabetes 
mellitus.  


However, this report is in direct contradiction to the February 
2009 and August 2009 reports.  Both the February 2009 and August 
2009 reports provided their opinions after far more extensive 
diagnostic testing than is shown in the October 2008 VA fee-based 
diabetes mellitus examination report.  Accordingly, the Board 
gives greater probative weight to the February 2009 and August 
2009 reports.

The Veteran's statements alone are not sufficient to prove that 
his currently diagnosed vascular disorder is related to service 
or a service-connected disability.  Medical diagnosis and 
causation involve questions that are beyond the range of common 
experience and common knowledge and require the special knowledge 
and experience of a trained physician.  As he is not a physician, 
the Veteran is not competent to make a determination that his 
currently diagnosed vascular disorder is related to service or a 
service-connected disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
There is no evidence of record that the Veteran complained of 
vascular symptoms until many years after separation from military 
service, as demonstrated by an August 2007 VA diabetes mellitus 
examination report in which the veteran denied experiencing 
neurovascular symptoms and symptoms of peripheral vascular 
disease.  Accordingly, the preponderance of the medical evidence 
of record does not relate the Veteran's currently diagnosed 
vascular disorder to military service or to a service connected 
disability.  As such, service connection for a vascular disorder 
is not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the medical 
evidence of record does not relate the Veteran's currently 
diagnosed vascular disorder to military service or to a service 
connected disability, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased and Initial Evaluations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule).  38 
C.F.R. Part 4 (2009).  The Schedule 


is primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a result 
of or incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  In resolving this 
factual issue, the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  With regard to the claim for an increased evaluation for 
service-connected diabetes mellitus, type 2, staged ratings are 
appropriate whenever the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The appeal of the Veteran's service-connected right eye and 
peripheral neuropathy claims are based on the assignment of 
initial evaluations following initial awards of service 
connection for those disorders.  As such, evidence 
contemporaneous with the claim and the initial rating decision 
are most probative of the degree of disability existing when the 
initial rating was assigned and should be the evidence "used to 
decide whether an original rating on appeal was erroneous."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, staged 
ratings may be assigned for separate periods of time.  Id.



Diabetes Mellitus

Service connection for diabetes mellitus, type 2, was granted by 
a September 2007 rating decision and a 10 percent evaluation was 
assigned under 38 C.F.R. § 4.119, Diagnostic Code 7913, effective 
May 17, 2007.  Subsequently, a January 2009 rating decision 
assigned a 20 percent evaluation, effective April 29, 2008.

An April 2008 private medical report stated that the Veteran's 
diabetes mellitus was diet controlled.  An April 2008 VA 
outpatient medical report stated that the Veteran's diabetes 
mellitus was diet controlled.  A June 2008 private medical report 
stated that the Veteran was taking medication for his diabetes 
mellitus.

In a July 2008 VA outpatient medical report, the Veteran stated 
that he had stopped taking medication for his diabetes mellitus.  
The examiner stated that the Veteran's diabetes mellitus was 
uncontrolled and that the Veteran was advised not to stop 
medication without consulting with a medical provider.  The 
Veteran was also advised to comply with the American Diabetes 
Association diet and lose weight.

In an October 2008 VA fee-based diabetes mellitus examination 
report, the Veteran stated that his diabetes mellitus was 
currently treated with an oral medication taken twice daily.  The 
report stated that the Veteran had no current restriction of 
activities due to his diabetes mellitus.  An October 2008 VA 
outpatient medical report stated that the Veteran was taking 
medication for diabetes mellitus.

The Schedule provides that assignment of a 20 percent evaluation 
is warranted for diabetes mellitus requiring insulin and a 
restricted diet, or; an oral hypoglycemic agent and a restricted 
diet.  A 40 percent evaluation is warranted for diabetes mellitus 
requiring insulin, a restricted diet, and regulation of 
activities.  A 60 percent evaluation is warranted diabetes 
mellitus requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  Complications of diabetes 
mellitus are to be evaluated separately unless they are part of 
the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the diabetic 
process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note 1 
following Diagnostic Code 7913.

The medical evidence of record shows that the Veteran's diabetes 
mellitus is manifested by symptoms requiring an oral hypoglycemic 
agent and a restricted diet.  The medical evidence of record does 
not show that the Veteran's diabetes mellitus has ever required 
insulin and regulation of activities.  Regulation of activities 
is defined as avoidance of strenuous occupational and 
recreational activities.  The medical evidence of record does not 
show that the Veteran has been instructed by a physician to 
regulate or restrict his physical activities due to problems 
controlling his blood sugar.  Although the medical evidence shows 
that the Veteran experiences difficulties with some physical 
activities due to various medical conditions, the medical 
evidence does not show that the Veteran's activities have been 
regulated as a result of his diabetes mellitus alone.  
Accordingly, the Veteran's service-connected diabetes mellitus, 
type 2, does not meet the criteria for a rating in excess of 20 
percent under the provisions of Diagnostic Code 7913.

The Board has considered rating the Veteran's service-connected 
diabetes mellitus, under all appropriate diagnostic codes.  In 
this respect it is noted that the medical evidence of record 
clearly shows that the Veteran's service-connected diabetes 
mellitus has caused or aggravated several other medical 
conditions, to specifically include peripheral neuropathy, right 
eye macular cyst, and erectile dysfunction.  The Veteran has also 
claimed that other medical disorders are secondary to his 
service-connected diabetes mellitus.  However, separate 
evaluations have already been assigned for all of these 
disorders, the evaluations assigned for these disorders are being 
adjudicated herein, or the issue of entitlement to 
service-connection for these disorders is being remanded herein.  
While the medical evidence of record shows that the Veteran's 
erectile dysfunction is related to his service-connected diabetes 
mellitus, the Veteran does not meet the criteria for a 
compensable evaluation for erectile dysfunction.  See 38 C.F.R. 
§ 4.115b (2009).  In addition, special monthly compensation is 
already in effect for loss of use of a creative organ.  As a 
result, awarding additional evaluations under any of the 
diagnostic codes corresponding to these disorders would 
constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2009); see 
also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Accordingly, an increased rating for diabetes mellitus is not 
warranted.  Moreover, as the medical evidence of record does not 
show that the Veteran's diabetes mellitus has ever required 
regulation of activities, there is no medical evidence of record 
that would warrant a rating in excess of 20 percent for his 
service-connected diabetes mellitus at any time during the period 
pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when 
service-connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b)(1) is 
applicable).

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render his disabilities 
rating for diabetes mellitus inadequate.  The Veteran's diabetes 
mellitus is evaluated under to 38 C.F.R. § 4.119, Diagnostic Code 
7913, the criteria of which is found by the Board to specifically 
contemplate the Veteran's level of disability and symptomatology.  
As noted above, the Veteran's diabetes mellitus is manifested by 
symptoms requiring an oral hypoglycemic agent and a restricted 
diet.  When comparing this disability picture with the symptoms 
contemplated by the Schedule, the Board finds that the Veteran's 
symptoms are more than adequately contemplated by the 
disabilities rating for his diabetes mellitus.  A rating in 
excess of the currently assigned rating is provided for certain 
manifestations of diabetes mellitus, but the medical evidence 
reflects that those manifestations are not present in this case.  
The criteria for a 20 percent rating for the Veteran's diabetes 
mellitus more than reasonably describe the Veteran's disability 
level and symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.  
See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 
C.F.R. § 4.119, Diagnostic Code 7913.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the medical evidence of record 
does not show findings that meet the criteria for an evaluation 
in excess of 20 percent, the doctrine is not for application.  
Gilbert, 1 Vet. App. at 54-56.

Right Eye

Service connection for right eye macular cyst was granted by a 
July 2009 rating decision and a noncompensable evaluation was 
assigned under 38 C.F.R. § 4.79, Diagnostic Code 6015, effective 
January 16, 2009.

In a November 2008 VA fee-based eye examination report, the 
Veteran denied experiencing any symptoms related to his right 
eye.  The Veteran specifically denied requiring bed rest, 
experiencing any visual symptoms, and receiving any treatment for 
the disorder.  On physical examination, there were no right eye 
findings on fundoscopic and slit lamp examination.  The Veteran 
had right eye tonometry pressure of 14, which was described as 
normal.  The Veteran's right eye corrected visual acuity was 
20/20 near and 20/20 at distance.  There was no enucleation or 
diplopia.  The diagnosis was old branch retinal vein occlusion of 
the right eye which had resolved.


A February 2009 VA eye examination report stated that the Veteran 
denied experiencing general or visual right eye symptoms.  The 
Veteran denied periods of incapacitation due to eye disease.  On 
physical examination, the Veteran did not have keratoconus.  The 
Veteran's right eye corrected visual acuity was 20/25 at 
distance.  There was no strabismus or diplopia.  On slit lamp 
examination, there was mild right eye dermatochalasis.  The 
sclera/conjunctiva was "quiet," the cornea was clear, the 
anterior chamber was "deep and quiet," the iris was normal, and 
the Veteran had a "1+" nuclear sclerotic cataract on the lens.  
No other lens abnormalities were noted.  On fundoscopic 
examination, the optic nerve was flat, sharp, and pink with a cup 
to disc ration of 0.3.  The right eye vessels were normal.  The 
right eye had no clinically significant macular edema, no 
evidence of a macular cyst, and no macular scarring.  The media 
were clear and the periphery were attached without dot blot 
hemorrhage or microaneurysm.  There was no scotoma in the right 
eye and the Veteran had age-related presbyopia.  The Veteran had 
right eye tonometry pressure of 17.  No other right eye 
abnormalities were noted.  The diagnosis was history of right eye 
macular cyst.  The examiner stated that the Veteran "had an 
episode of decreased vision [in the right eye] in October 2008 
and was diagnosed with a macular cyst.  His vision has since 
improved to 20/25 and the cyst is no longer present.  There is no 
evidence of macular scarring or damage from the [right eye] 
macular cyst."  The Veteran also had right eye mild nuclear 
sclerotic cataracts, presbyopia, and dermatochalasis, all of 
which were reported to be age-related.  The examiner stated that 
the Veteran's right eye disability was "now resolved."

An October 2009 VA outpatient ophthalmology report stated that 
the Veteran had myopia.  The Veteran's right eye corrected visual 
acuity was "20/20-1" at distance.

Central visual acuity is rated on the basis of best distant 
vision obtainable after best correction by glasses, except in the 
case of keratonus in which contact lenses are required.  38 
C.F.R. § 4.75 (2009).  Keratonus is not shown to be present in 
this case.  The medical evidence of record includes multiple 
measurements of the Veteran's corrected visual acuity.  In 
November 2008, the Veteran had corrected right eye visual acuity 
of 20/20 at distance.  In February 2009, the Veteran had 
corrected right eye visual acuity of 20/25 at distance.  In 
October 2009, the Veteran had corrected right eye visual acuity 
of 20/20-1 at distance.  Applying these results to the Diagnostic 
Codes for Impairment of Central Visual Acuity, 38 C.F.R. § 4.79, 
shows that a noncompensable evaluation is warranted for the 
Veteran's right eye symptoms.  Accordingly, the Veteran's 
service-connected right eye macular cyst, does not meet the 
criteria for a compensable rating under the diagnostic codes 
corresponding to impairment of central visual acuity.

The Board has considered rating the Veteran's service-connected 
right eye disorder, under all appropriate diagnostic codes.  
However, the medical evidence of record does not show that the 
Veteran's service-connected right eye disorder causes any 
symptoms other than impairment of central visual acuity.  While 
the medical evidence of record shows that the Veteran has right 
eye cataracts, presbyopia, and dermatochalasis, those symptoms 
are described as age-related, and are not related to the 
Veteran's service-connected right eye disorder.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the evaluation currently assigned reflects 
the degree of impairment shown since the date of the grant of 
service connection for right eye macular cyst, there is no basis 
for additional staged ratings with respect to this claim.

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render the currently 
assigned disability rating for right eye macular cyst inadequate.  
The Veteran's right eye macular cyst was evaluated under 38 
C.F.R. § 4.79, the criteria of which is found by the Board to 
specifically contemplate the Veteran's level of disability and 
symptomatology.  As noted above, the Veteran's right eye macular 
cyst is manifested by corrected right eye visual acuity of 20/25 
at distance.  When comparing this disability picture with the 
symptoms contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by the 
disabilities rating for his right eye macular cyst.  A rating in 
excess of the currently assigned rating is provided for certain 
manifestations of right eye disorders, but the medical evidence 
reflects that those manifestations are not present in this case.  
The criteria for a noncompensable rating for the Veteran's right 
eye macular cyst more than reasonably describe the Veteran's 
disability level and symptomatology and, therefore, the currently 
assigned schedular evaluation is adequate and no referral is 
required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see 
also 38 C.F.R. § 4.79.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the medical evidence of record 
does not show findings that meet the criteria for a compensable 
evaluation, the doctrine is not for application.  Gilbert, 1 Vet. 
App. at 54-56.

Peripheral Neuropathy

Service connection for right upper extremity peripheral 
neuropathy and left upper extremity peripheral neuropathy were 
granted by a January 2009 rating decision and a 10 percent 
evaluation was assigned for each disability under 38 C.F.R. § 
4.124a, Diagnostic Code 8515, effective July 14, 2008.  The 
January 2009 rating decision also granted service connection for 
right lower extremity peripheral neuropathy and left lower 
extremity peripheral neuropathy and a 10 percent evaluation was 
assigned for each disability under 38 C.F.R. § 4.124a, Diagnostic 
Code 8520, effective July 14, 2008.

An October 2007 VA diabetes mellitus examination report stated 
that on physical examination, the Veteran did not have any motor 
or sensory loss.  The diagnosis stated that the Veteran did not 
have a neurologic disease.  A July 2008 private medical report 
stated that on neurological examination the Veteran was normal.

In an October 2008 VA fee-based diabetes mellitus examination 
report, the Veteran reported experiencing neurologic symptoms.  
On physical examination, the Veteran had normal motor function in 
all four extremities but had abnormal sensory function, 
characterized as neuritis, in all four extremities.  The 
diagnosis was diabetic peripheral neuropathy of the bilateral 
upper and lower extremities.

In a February 2009 VA peripheral nerves examination report, the 
Veteran complained of increasing numbness, tingling, and burning 
in the bilateral feet and toes.  The Veteran reported using 
Tylenol, but otherwise denied taking any medication specifically 
for his peripheral neuropathy.  On physical examination, there 
was no focal motor loss or muscle weakness.  The Veteran had 
decreased sense to vibration and pain in the lower extremities, 
absent sense to light tough in the lower extremities, and normal 
sense to position.  His reflexes were hypoactive in both knees 
and absent in both ankles.  The diagnosis was diabetic peripheral 
neuropathy of the bilateral lower extremities which was moderate 
in degree.  The examiner stated that the disability had a 
significant effect on the Veteran's ability to work due to pain, 
decreased mobility, and problems with lifting and carrying.  
However, it was also noted that the Veteran was employed and had 
not lost any days of work during the previous 12 months.  The 
disability had a mild impact on traveling and shopping, a 
moderate impact on chores and recreation, a severe impact on 
exercise, and prevented sports.

An April 2009 VA arteries and veins examination report stated 
that the Veteran complained of increasing numbness, tingling, and 
burning in the lower extremities over the previous year.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for complete 
paralysis for a particular nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  When the involvement is 
bilateral, the ratings should be combined with application of the 
bilateral factor.  38 C.F.R. § 4.124a, Diseases of the Peripheral 
Nerves.

Upper Extremities

Under Diagnostic Code 8515, incomplete paralysis of the median 
nerve warrants a 10 percent evaluation for both the major and 
minor extremities when it is mild in degree.  A 20 percent 
evaluation is warranted for incomplete paralysis of the minor 
extremity which is moderate in degree.  A 30 percent evaluation 
is warranted for incomplete paralysis of the major extremity 
which is moderate in degree.  38 C.F.R. § 4.124a, Diagnostic Code 
8515.  The evidence of record shows that the Veteran is right-
handed.  Therefore, for rating purposes, his right arm is 
considered his major or dominant extremity and his left arm is 
considered his minor or non-dominant extremity.  See 38 C.F.R. § 
4.69.

The medical evidence of record shows that the Veteran's 
peripheral neuropathy of the upper extremities is manifested by 
mild incomplete paralysis in each arm.  The October 2008 VA 
fee-based diabetes mellitus examination report stated that the 
Veteran had abnormal sensation in both arms.  On subsequent 
medical examinations, the Veteran only complained about his lower 
extremity peripheral neuropathy, not his upper extremity 
peripheral neuropathy.

In this case, the medical evidence of record does not show that 
the Veteran experiences any sensory impairment of the upper 
extremities which is more than minor in degree.  No sensory 
abnormalities of any kind were noted in October 2007 and July 
2008.  The Veteran was found to have neuritis in the upper 
extremities in October 2008.  In this case, there is no medical 
evidence of record that the Veteran's upper extremity symptoms 
are abnormally severe or otherwise of a nature that would warrant 
a characterization on the higher end of the provisions applicable 
to wholly sensory incomplete paralysis of the peripheral nerves.  
The regulations thus direct that the Veteran's upper extremity 
peripheral neuropathy should be characterized as being mild in 
degree.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral 
Nerves.  Accordingly, evaluations in excess of 10 percent are not 
warranted for either the Veteran's right or left upper extremity 
peripheral neuropathy.

As the bilateral upper extremity peripheral neuropathy issues 
deal with the ratings assigned following the original claim for 
service connection, consideration has been given to the question 
of whether staged ratings would be in order.  However, as the 
evaluations currently assigned reflect the degree of impairment 
shown since the date of the grant of service connection for the 
Veteran's bilateral upper extremity peripheral neuropathy 
disabilities, there is no basis for additional staged ratings 
with respect to these claims.


The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render his disability 
ratings for upper extremity peripheral neuropathy inadequate.  
The Veteran's upper extremity peripheral neuropathy was evaluated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8515, the criteria of 
which is found by the Board to specifically contemplate the 
Veteran's level of disability and symptomatology.  As noted 
above, the Veteran's upper extremity peripheral neuropathy is 
manifested by abnormal sensory function in each arm.  When 
comparing this disability picture with the symptoms contemplated 
by the Schedule, the Board finds that the Veteran's symptoms are 
more than adequately contemplated by the disability ratings for 
his bilateral upper extremity peripheral neuropathy.  Ratings in 
excess of the currently assigned ratings are provided for certain 
manifestations of bilateral upper extremity peripheral 
neuropathy, but the medical evidence reflects that those 
manifestations are not present in this case.  The criteria for a 
10 percent rating each for right and left upper extremity 
peripheral neuropathy more than reasonably describe the Veteran's 
disability level and symptomatology and, therefore, the currently 
assigned schedular evaluations are adequate and no referral is 
required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see 
also 38 C.F.R. § 4.124a, Diagnostic Code 8515.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the medical evidence of record 
does not show findings that meet the criteria for an initial 
evaluation in excess of 10 percent for right upper extremity 
peripheral neuropathy and an initial evaluation in excess of 10 
percent for left upper extremity peripheral neuropathy, the 
doctrine is not for application.  Gilbert, 1 Vet. App. at 54-56.

Lower Extremities

Under Diagnostic Code 8520, incomplete paralysis of the sciatic 
nerve warrants a 10 percent evaluation when it is mild in degree.  
A 20 percent evaluation is warranted for incomplete paralysis 
which is moderate in degree.  A 40 percent evaluation is 
warranted for incomplete paralysis which is moderately severe in 
degree.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The medical evidence of record shows that the Veteran's bilateral 
peripheral neuropathy of the lower extremities is manifested by 
moderate incomplete paralysis in each leg.  The February 2009 VA 
peripheral nerves examination report stated that the Veteran's 
lower extremity peripheral neuropathy was "moderate in degree."  

Such a characterization is consistent with the Veteran's repeated 
complaints of numbness, tingling, and burning in the bilateral 
feet and toes, all of which was increasing in severity.  The 
physical findings of decreased sense to vibration and pain in the 
lower extremities, absent sense to light tough in the lower 
extremities, hypoactive reflexes in both knees, and absent 
reflexes in both ankles, are also consistent with a disability 
that is on the higher level of severity for a whole sensory 
disability.  Accordingly, a 20 percent evaluation is warranted 
for both the Veteran's right lower extremity peripheral 
neuropathy and left lower extremity peripheral neuropathy.  A 40 
percent evaluation is not warranted because there is no medical 
evidence of record which characterizes the Veteran's bilateral 
lower extremity peripheral neuropathy symptoms as greater than 
moderate in degree.  See Id.

As the bilateral lower extremity peripheral neuropathy issues 
deal with the ratings assigned following the original claim for 
service connection, consideration has been given to the question 
of whether staged ratings would be in order.  However, as the 
evaluations assigned herein reflect the degree of impairment 
shown since the date of the grant of service connection for the 
Veteran's right and left lower extremity peripheral neuropathy 
disabilities, there is no basis for additional staged ratings 
with respect to these claims.

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render his disability 
ratings for his service-connected bilateral lower extremity 
peripheral neuropathy inadequate.  The Veteran's bilateral lower 
extremity peripheral neuropathy was evaluated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520, the criteria of which is found by 
the Board to specifically contemplate the level of disability and 
symptomatology for each lower extremity.  As noted above, the 
Veteran's bilateral lower extremity peripheral neuropathy is 
manifested by moderate incomplete paralysis in each leg.  When 
comparing this disability picture with the symptoms contemplated 
by the Schedule, the Board finds that the Veteran's symptoms are 
more than adequately contemplated by the assigned disability 
ratings for his right and left lower extremity peripheral 
neuropathy.  Ratings in excess of the currently ratings assigned 
herein are provided for certain manifestations of right and left 
lower extremity peripheral neuropathy, but the medical evidence 
reflects that those manifestations are not present in this case.  
The criteria for 20 percent ratings for each of the Veteran's 
right and left lower extremity peripheral neuropathy more than 
reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the schedular evaluations assigned 
herein are adequate and no referral is required.  See VAOGCPREC 
06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the medical evidence of record 
does not show findings that meet the criteria for an initial 
evaluation in excess of 20 percent for each of the right lower 
extremity peripheral neuropathy and left lower extremity 
peripheral neuropathy, the doctrine is not for application.  
Gilbert, 1 Vet. App. at 54-56.


ORDER
Service connection for a vascular disorder is denied.

An evaluation in excess of 20 percent for diabetes mellitus is 
denied.

An initial compensable evaluation for right eye macular cyst is 
denied.

An initial evaluation in excess of 10 percent for right upper 
extremity peripheral neuropathy is denied.

An initial evaluation in excess of 10 percent for left upper 
extremity peripheral neuropathy is denied.

An initial evaluation of 20 percent disabling, but no greater, 
for right lower extremity peripheral neuropathy is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


An initial evaluation of 20 percent disabling, but no greater, 
for left lower extremity peripheral neuropathy is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

The Veteran seeks service connection for PTSD, hypertension, a 
heart disorder, and a dental and gum disorder.  VA is required to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A(a).  This duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).

With respect to the claim of entitlement to service-connection 
for PTSD, the claim has previously been denied on the basis of 
lack of a verified in-service stressor.  During the pendency of 
this appeal, the criteria for verifying in-service stressors were 
amended, effective July 13, 2010.  The amendment states that 

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (July 13, 2010).

To prevent potential prejudice to the Veteran, the claim must 
therefore be remanded so that the RO can apply the newly enacted 
regulation to the Veteran's claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

With regard to the hypertension and heart disorder claims, the 
Veteran claims that both of these disorders are secondary to his 
PTSD.  Accordingly, these claims are "inextricably intertwined" 
with his PTSD claim and must be remanded, pending the 
determination of that issue.  Holland v. Brown, 6 Vet. App. 443 
(1994).

With respect to the dental and gum claim, the Veteran claims that 
he experiences a disability which is related to exposure to Agent 
Orange.  While dental and gum disorders are not presumptively 
related to exposure to Agent Orange, service connection can be 
established with proof of actual direct causation.  Combee, 34 
F.3d 1039; McCartt, 12 Vet. App. at 167.  In this case, a 
September 2007 letter from a private dentist stated that "I can 
not [sic] say that Agent Orange was the definitive cause of [the 
Veteran's] periodontitis but it certainly could have been a 
complicating factor that did not allow his body to defend itself 
from the periodontal disease bacteria. . . .  Agent Orange may 
have inhibited [the Veteran's] immune system from being able to 
keep the disease under control."  As with the hypertension and 
heart disorder claims, these statements are too speculative to 
establish service connection.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
However, the statements suggest a nexus between the Veteran's 
dental and gum disorder and Agent Orange exposure.  38 C.F.R. 
§ 3.159(c)(4).  The Veteran has never been provided with a VA 
medical examination to determine the etiology of his dental and 
gum disorder.  As such, a medical examination is in order to 
determine the etiology of the Veteran's currently diagnosed 
dental and gum disorder.  38 C.F.R. §§ 3.159, 3.326.

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded a VA 
examination to ascertain the etiology of 
any dental and gum disorder found.  The 
claims file must be provided to and 
reviewed by the examiner.  All tests or 
studies necessary to make this 
determination must be ordered.  
Thereafter, based upon review of the 
service and post-service medical records, 
the examiner must provide an opinion as to 
whether any dental and gum disorder found 
is related to the Veteran's exposure to 
Agent Orange.  The examiner must 
specifically consider the September 2007 
letter from a private dentist in 
conjunction with this opinion.  Any 
opinion provided must include an 
explanation of the basis for the opinion.  
If any of the above requested opinions 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

2.	The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

3.	After undertaking any other development 
deemed essential in addition to that 
specified above, the RO must then 
readjudicate the claims, taking the July 
13, 2010 amendments to 38 C.F.R. § 
3.304(f) into account, and, thereafter, if 
any claim on appeal remains denied, the 
Veteran and his representative must be 
provided a supplemental statement of the 
case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


